Citation Nr: 1145096	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  11-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a lower back disability.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a lower limb disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a right leg disability due to a left total hip arthroplasty performed in May 2009 at the West Haven, Connecticut VA Medical Center and denied entitlement to service connection for a back disability.

In July 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with his claims folder.

In October 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id; 38 C.F.R. § 3.361(b) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA treatment records, including a February 2010 podiatry outpatient treatment note, reveal that the Veteran has been diagnosed as having left leg discrepancy (left leg longer than right leg).  The Veteran claims that he is entitled to compensation under 38 U.S.C.A. § 1151 for this disability because he contends that it is due to a left total hip arthroplasty performed in May 2009 at the West Haven, Connecticut VA Medical Center (VAMC West Haven).  

A May 2009 VA operation report indicates that the Veteran underwent a left total hip arthroplasty due to left hip osteoarthritis.  During the surgery, the leg lengths were measured and they were found to be equal.  There were no surgical complications or "untoward events."  However, in the month immediately following the surgery, examination revealed that the Veteran's left leg was longer than his right.  An examination is therefore needed to determine whether the Veteran's limb length discrepancy is a result of improper treatment by VA personnel or as the result of an event that was not reasonably foreseeable at VAMC West Haven during his May 2009 surgical procedure.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

A May 2009 VA informed consent report reflects that the Veteran provided informed consent prior to the May 2009 left hip surgery.  However, the informed consent report in the claims file is apparently incomplete in that there is a notation that the full consent document could be accessed through "Vista Imaging."

Furthermore, as for the claim for service connection for a lower back disability, an April 2010 VA primary care treatment note referenced "recent imaging" of the spine.  However, the only evidence of spinal imaging in the claims file is a May 1999 VA bone imaging report which revealed possible degenerative changes of the spine.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Inasmuch as it appears that there are additional relevant VA records that have not yet been obtained; VA has a duty to obtain those records. 38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran reported on an August 2010 "Authorization and Consent to Release Information" form (VA Form 21-4142) that he underwent rehabilitation following his left hip surgery at Shady Knoll in Seymour, Connecticut.  An August 2007 VA primary care treatment note reveals that he underwent lumbar surgery in 1988 and was treated for back problems at Griffin Hospital.  Furthermore, a January 2010 VA primary care treatment note indicates that he was scheduled to see a private physician for his back problems later that month.  There are no private treatment records in the Veteran's claims file pertaining to treatment for back or lower extremity disabilities.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2). Any private treatment records for back and lower extremity problems are directly relevant to the claim for service connection for a lower back disability and the 1151 claim.  A remand is also necessary to attempt to obtain any such relevant records.

Given the evidence of additional disability following the VA provided hip replacement surgery, an opinion is needed to determine whether the Veteran has additional disability as the result of VA fault or an unforssen event in connection with the surgery.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete authorizations to obtain records of any non-VA treatment for lower extremity problems following the May 2009 left hip surgery and lower back problems; including Shady Knoll in Seymour, Connecticut; Griffin Hospital.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  Obtain and associate with the claims file complete consent forms signed or acknowledged by the Veteran pertaining to the May 2009 left hip surgery performed at VAMC West Haven and all records of the Veteran's treatment for a lower back disability from that facility (including all imaging reports pertaining to the spine) and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claims, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his current lower extremity disability was caused or aggravated by the left total hip arthroplasty performed in May 2009 at VAMC West Haven.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower extremity disability (including limb length discrepancy) was caused or chronically worsened as a result of the left total hip arthroplasty performed in May 2009 at VAMC West Haven.

If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more)
that the cause of the Veteran's current lower extremity disability (including limb length discrepancy) was either: 
	(a) carelessness, negligence, lack of proper skill, 	error in judgment, or similar instance of fault on 	the part of VA; or 
	
	(b) an event not reasonably foreseeable.

When considering whether the current lower extremity disability was caused by an event not reasonably foreseeable, the examiner should consider any informed consent forms signed by the Veteran.

The examiner must provide reasons for each opinion given. 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

